Exhibit 10.1

 
 
Execution Version
 



 


SEVENTH AMENDMENT TO
 
THIRD AMENDED AND RESTATED
 
CREDIT AGREEMENT
 


 
Dated as of October 21, 2015
 
among
 
NORTHERN OIL AND GAS, INC.,
 
as Borrower,
 
ROYAL BANK OF CANADA,
 
as Administrative Agent,
 
and
 
The Lenders Party Hereto
 


 



 
 

--------------------------------------------------------------------------------

 

SEVENTH AMENDMENT TO
THIRD AMENDED AND RESTATED CREDIT AGREEMENT
 
This SEVENTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated as of October 21, 2015, is by and among Northern Oil and
Gas, Inc., a Minnesota corporation (the “Borrower”), Royal Bank of Canada (the
“Administrative Agent”), and the Lenders party hereto.
 
R E C I T A L S:
 
WHEREAS, the Borrower, the Administrative Agent and the other Lenders party
thereto entered into that certain Third Amended and Restated Credit Agreement,
dated as of February 28, 2012 (as previously amended by the First Amendment
dated as of June 29, 2012, the Second Amendment dated as of September 28, 2012,
the Third Amendment dated as of March 28, 2013, the Fourth Amendment dated as of
September 30, 2013, the Fifth Amendment dated as of April 7, 2015, the Sixth
Amendment dated as of May 13, 2015 and as the same may be further amended,
modified, supplemented or restated from time to time, the “Credit Agreement”);
 
WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders amend the Credit Agreement as set forth below; and
 
WHEREAS, the Administrative Agent and the Lenders are willing to (i) amend the
Credit Agreement and (ii) take such other actions as provided herein.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and in the Credit Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound, hereby agree as follows:
 
ARTICLE I
 
Definitions
 
Each capitalized term used in this Amendment and not defined herein shall have
the meaning assigned to such term in the Credit Agreement.
 
ARTICLE II
 
Amendments to Credit Agreement
 
Section 2.01                      Amendment to Section 1.01 of the Credit
Agreement.  Section 1.01 of the Credit Agreement is hereby amended by adding the
following definition where alphabetically appropriate:
 
 
1

--------------------------------------------------------------------------------

 
 
 
“Seventh Amendment Effective Date” means October 21, 2015.
 
Section 2.02                      Amendment to Section 8.13.  Section 8.13 of
the Credit Agreement is hereby amended to delete each reference to “80%” in such
Section and insert in each place therefor “90%”.
 
Section 2.03                      Amendment to Section 8.14.  Section 8.14 of
the Credit Agreement is hereby amended to delete each reference to “80%” in such
Section and insert in each place therefor “90%”.
 
Section 2.04                      Amendment to Section 8.18. Section 8.18 of the
Credit Agreement is hereby amended and restated in its entirety to read in full
as follows:
 
“Section 8.18                                Post-Seventh Amendment Title and
Mortgage Requirement.  Notwithstanding the requirements of Section 8.14 after
giving effect to the Seventh Amendment, the Borrower shall have 90 days
following the Seventh Amendment Effective Date to demonstrate compliance with
the requirements of Section 8.14 after giving effect to the Seventh Amendment in
a manner satisfactory to the Administrative Agent.”
 
ARTICLE III
 
Reaffirmation of the Borrowing Base
 
Section 3.01                      Reaffirmation of the Borrowing Base.
Notwithstanding the requirements of Section 2.07 of the Credit Agreement,
effective as of the Seventh Amendment Effective Date, the amount of the
Borrowing Base shall continue to be $550,000,000.00, subject to further
adjustments from time to time pursuant to Section 2.07, Section 8.13(c) or
Section 9.12(d) of the Credit Agreement.  The reaffirmation of the Borrowing
Base pursuant to this Section 3.01 of this Amendment shall constitute the
Scheduled Redetermination for October 1, 2015.
 
ARTICLE IV
 
Conditions Precedent
 
This Amendment shall become effective as of the date first referenced above when
and only when the following conditions are satisfied (the “Seventh Amendment
Effective Date”):
 
(a)           the Administrative Agent shall have received duly executed
counterparts of this Amendment from the Borrower and the Lenders, in such
numbers as the Administrative Agent or its counsel may reasonably request; and
 
(b)           the Administrative Agent and the Lenders shall have received all
fees due and payable on or prior to the effectiveness hereof as provided in any
Loan Document, including reimbursement or payment of all out-of-pocket expenses
required to be reimbursed or paid by the Borrower under the Credit Agreement
(including, without limitation, the reasonable fees and expenses of counsel to
the Administrative Agent).
 
 
2

--------------------------------------------------------------------------------

 
 
ARTICLE V
 
Representations and Warranties
 
The Borrower hereby represents and warrants to the Administrative Agent and each
Lender that:
 
(a)           Each of the representations and warranties made by the Borrower
under the Credit Agreement and each other Loan Document is true and correct on
and as of the actual date of execution of this Amendment by the Borrower, as if
made on and as of such date, except for any representations and warranties made
as of a specified date, which are true and correct as of such specified date.
 
(b)           At the time of, and immediately after giving effect to, this
Amendment, no Default has occurred and is continuing.
 
(c)           The execution, delivery and performance by the Borrower of this
Amendment have been duly authorized by the Borrower.
 
(d)           This Amendment constitutes the legal, valid and binding obligation
of the Borrower, enforceable against the Borrower in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.
 
(e)           The execution, delivery and performance by the Borrower of this
Amendment (i) do not require any consent or approval of, registration or filing
with, or any other action by, any Governmental Authority or any other third
Person (including the members or any class of directors of the Borrower or any
other Person, whether interested or disinterested), nor is any such consent,
approval, registration, filing or other action necessary for the validity or
enforceability of any Loan Document or the consummation of the transactions
contemplated thereby, except (a) such as have been obtained or made and are in
full force and effect, and (b) the Borrower may need to file a current report on
Form 8-K with the SEC disclosing this Amendment, (ii) will not violate any
applicable law or regulation or the charter, by-laws or other organizational
documents of the Borrower or any of its Subsidiaries or any order of any
Governmental Authority, (iii) will not violate or result in a default under any
indenture, agreement or other instrument binding upon the Borrower or any of its
Subsidiaries or their Properties, or give rise to a right thereunder to require
any payment to be made by the Borrower or such Subsidiary and (iv) will not
result in the creation or imposition of any Lien on any Property of the Borrower
or any of its Subsidiaries (other than the Liens created by the Loan Documents).
 
 
3

--------------------------------------------------------------------------------

 
 
ARTICLE VI
 
Miscellaneous
 
Section 6.01                      Credit Agreement in Full Force and Effect as
Amended.  Except as specifically amended hereby, the Credit Agreement and other
Loan Documents shall remain in full force and effect and are hereby ratified and
confirmed as so amended.  Except as expressly set forth herein, this Amendment
shall not be deemed to be a waiver, amendment or modification of any provisions
of the Credit Agreement or any other Loan Document or any right, power or remedy
of the Administrative Agent or the Lenders, or constitute a waiver of any
provision of the Credit Agreement or any other Loan Document, or any other
document, instrument and/or agreement executed or delivered in connection
therewith or of any Default or Event of Default under any of the foregoing, in
each case whether arising before or after the date hereof or as a result of
performance hereunder or thereunder.  This Amendment also shall not preclude the
future exercise of any right, remedy, power, or privilege available to the
Administrative Agent and/or the Lenders whether under the Credit Agreement, the
other Loan Documents, at law or otherwise.  All references to the Credit
Agreement shall be deemed to mean the Credit Agreement as modified hereby.  The
parties hereto agree to be bound by the terms and conditions of the Credit
Agreement and Loan Documents as amended by this Amendment, as though such terms
and conditions were set forth herein.  Each reference in the Credit Agreement to
“this Agreement,” “hereunder,” “hereof,” “herein” or words of similar import
shall mean and be a reference to the Credit Agreement as amended by this
Amendment, and each reference herein or in any other Loan Documents to the
“Credit Agreement” shall mean and be a reference to the Credit Agreement as
amended and modified by this Amendment.
 
Section 6.02                      Governing Law.  THIS AMENDMENT, AND THE RIGHTS
AND OBLIGATIONS OF THE PARTIES HEREUNDER, SHALL BE CONSTRUED IN ACCORDANCE WITH
AND BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
 
Section 6.03                      Descriptive Headings, Etc.  The descriptive
headings of the sections of this Amendment are inserted for convenience only and
shall not be deemed to affect the meaning or construction of any of the
provisions hereof.  The statements made and the terms defined in the recitals to
this Amendment are hereby incorporated into this Amendment in their entirety.
 
Section 6.04                      Entire Agreement.  This Amendment and the
documents referred to herein represent the entire understanding of the parties
hereto regarding the subject matter hereof and supersede all prior and
contemporaneous oral and written agreements of the parties hereto with respect
to the subject matter hereof.
 
Section 6.05                      Loan Document.  This Amendment is a Loan
Document executed under the Credit Agreement, and all provisions in the Credit
Agreement pertaining to Loan Documents apply hereto.
 
Section 6.06                      Counterparts.  This Amendment may be executed
in any number of counterparts and by different parties on separate counterparts,
each of which shall constitute an original but all of which when taken together
shall constitute but one agreement.  Delivery of an executed counterpart of the
signature page of this Amendment by facsimile or other electronic transmission
shall be effective as delivery of a manually executed counterpart thereof.
 
Section 6.07                      Successors.  The execution and delivery of
this Amendment by any Lender shall be binding upon each of its successors and
assigns.
 
(Remainder of page intentionally left blank.)
 


 

 
4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the date first written
above.
 
NORTHERN OIL AND GAS, INC., as the Borrower
 
By:           /s/  Tom Stoelk                                           
                                                                 
Name:            Tom Stoelk
Title:              CFO





Signature Page
Seventh Amendment to Credit Agreement
 
 
 

--------------------------------------------------------------------------------

 

 
 
ROYAL BANK OF CANADA, as Administrative Agent




By:           /s/ Rodica Dutka         
Name:           Rodica Dutka
Title:             Manager, Agency




ROYAL BANK OF CANADA, as a Lender




By:           /s/ Don J. McKinnerney         
Name:           Don J. McKinnerney
Title:             Authorized Signatory




SUNTRUST BANK, as a Lender




By:           /s/  Shannon Juhan        
Name:            Shannon Juhan
Title:              Director




BMO HARRIS FINANCING, INC., as a Lender




By:           /s/ Melissa Guzmann        
Name:           Melissa Guzmann
Title:             Vice President


 
KEYBANK NATIONAL ASSOCIATION, as a Lender




By:           /s/  George E McKean         
Name:            George E McKean
Title:              Senior Vice President




U.S. BANK NATIONAL ASSOCIATION, as a Lender




By:           /s/  Todd S. Anderson        
Name:            Todd S. Anderson
Title:              Vice President


 



Signature Page
Seventh Amendment to Credit Agreement
 
 
 

--------------------------------------------------------------------------------

 
 

 
SANTANDER BANK, N.A., as a Lender




By:           /s/  Aidan Lanigan        
Name:            Aidan Lanigan
Title:              Senior Vice President
 
By:           /s/  Puiki Lok                      
Name:            Puiki Lok              
Title:              Vice President     


 
CAPITAL ONE, NATIONAL ASSOCIATION, as a Lender




By:           /s/  Robert James                 
Name:            Robert James
Title:              Director




BOKF, NA dba BANK OF OKLAHOMA, as a Lender




By:           /s/  Parker Heikes                 
Name:            Parker Heikes
Title:              Vice President




BRANCH BANKING & TRUST COMPANY, as a Lender




By:           /s/  James Giordano             
Name:            James Giordano
Title:              Vice President




CADENCE BANK, N.A., as a Lender




By:           /s/  Eric Broussard                
Name:            Eric Broussard
Title:              Executive Vice President





Signature Page
Seventh Amendment to Credit Agreement
 
 

--------------------------------------------------------------------------------

 





THE BANK OF NOVA SCOTIA, as a Lender




By:           /s/  Alan Dawson        
Name:            Alan Dawson
Title:              Director




ING CAPITAL LLC, as a Lender




By:           /s/  Josh Strong         
Name:            Josh Strong
Title:              Director    

By:           /s/  Charles Hall                
Name:            Charles Hall              
Title:              Managing Director   


 
FIFTH THIRD BANK, as a Lender




By:           /s/  Thomas Kleiderer             
Name:            Thomas Kleiderer  
Title:              Director




Signature Page
Seventh Amendment to Credit Agreement
 
 
 

--------------------------------------------------------------------------------

 